Title: From George Washington to Major General Stirling, 25 February 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord.
Head Qrs Morristown 25th February 1777.

I was last night favoured with your Letter of the 24th Instt. I concur in your Lordships proposition so far as it goes for incorporating the three Companies of Virginia Volunteers and forming them into a Batallion; But tho I have a high opinion of the conduct, merit & bravery of Captn Thruston, in whose behalf you have interested yourself, and would wish to do him any Favor, I cannot appoint him to the rank you mention. The reasons upon reflection, I am persuaded will readily occur to you & to him.
The greatest part of the Officers and Men composing our present Army, are in the same predicament, and on the same footing with these three Companies, or differ but very little. Many have been longer in service, and coming from different States, they would not bear the distinction, or suffer it to pass without complaints & objecting to me a charge of partiality in favor of the Virginians. I feel strongly the reasons upon which your Lordships application is founded, but yet I trust, you and Captn Thruston maturely considering the delicate situation in which I stand, & the expediency of my steering clear of every cause of disgust and jealousy, will think with me, the measure unadvisable and improper. Upon the whole, I desire, that the Three Companies may be united in One Corps under Mr Thruston as Captn Commandant.
to prevent the inconveniences, which the Gentn apprehend would result from their not having Commissions in case of Captivity, I have

inclosed certificates under my Hand, shewing the Rank and command they hold in the service of the States, but I cannot give Commissions in usual form. The precaution is prudent, but I hope their situation will never be such, as to prove that it was necessary.
The Commanding Officer of McCoys Regiment should transmit a List of the shoes & Stockings wanted to the Adjut. Genl, who will give an Order on the Clothier for the same. I wish a Surgeon could be got, but I don’t know One to be had. Inquiry shall be made upon the subject. I am My Lord with great esteem Yr Lordships Hb. Servt

Go: Washington


P.S. The Inclosed Certificates you will please to deliver. also the Letter for Mr Lewis in Capn Thruston’s Company.
Captn Thruston will forward the Letter to W. Washington Esqr. when a safe conveyance to that part of the Country affords.


G. W——n
